Citation Nr: 1541600	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988 and from March 1989 to May 1992 with additional service in the Army Reserve and Indiana and Tennessee Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2014.  A transcript of that hearing has been associated with the claims file.  

In a February 2015 decision, the Board awarded service connection for tinnitus and denied service connection for bilateral hearing loss and a dental disorder.  

In a July 2015 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issue of entitlement to service connection for hearing loss for additional development.  The denial of service connection for a dental disorder was affirmed.  The issue of service connection for bilateral hearing loss is now before the Board again.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2015 Joint Motion found the Board's February 2015 decision regarding denial of service connection for bilateral hearing loss was deficient because the Board had not provided the Veteran a new VA examination pursuant to his claims that his hearing loss had worsened since his March 2010 VA examination, which the Board relied on, in part, in finding the Veteran did not meet the criteria for a current hearing loss disability for VA purposes.  Therefore, the claim must be remanded to afford the Veteran a new VA audiology examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination of his bilateral hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for bilateral hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385?

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




